 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    SHAUNTAE TAYLOR,                                     Case No. 1:18-cv-1356 BAM (PC)
 8                        Plaintiff,                       ORDER REGARDING PLAINTIFF’S
                                                           NOTICE OF VOLUNTARY DISMISSAL OF
 9            v.                                           DEFENDANTS OLIVEIRA AND GALVIZ
10    MIMMS, et al.,                                       ORDER DIRECTING CLERK OF COURT TO
                                                           RANDOMLY ASSIGN DISTRICT JUDGE
11                        Defendants.
                                                           FINDINGS AND RECOMMENDATIONS TO
12                                                         DISMISS ACTION FOR FAILURE TO
                                                           STATE A CLAIM
13
                                                           (ECF No. 17)
14
                                                           FOURTEEN-DAY DEADLINE
15

16
             Plaintiff Shauntae Taylor (“Plaintiff”) is a state prisoner proceeding pro se in this civil
17
     rights action under 42 U.S.C. § 1983. Plaintiff’s first amended complaint, filed on August 14,
18
     2019, is currently before the Court for screening. (ECF No. 17.)
19
             I.      Screening Requirement and Standard
20
             The Court is required to screen complaints brought by prisoners seeking relief against a
21
     governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
22
     § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous
23
     or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary
24
     relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
25
             A complaint must contain “a short and plain statement of the claim showing that the
26
     pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
27
     required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
28
                                                          1
 1   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 2   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

 3   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

 4   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 5           To survive screening, Plaintiff’s claims must be facially plausible, which requires

 6   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

 7   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

 8   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

 9   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

10   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

11           II.      Plaintiff’s Allegations

12           Plaintiff is currently housed at California State Prison at Sacramento and alleges the

13   events in the complaint occurred while Plaintiff was housed at Corcoran. Plaintiff names the

14   following defendants: (1) Dr. Mims, Mental Health Physician,1 (2) Dr. Kyle, Mental Health

15   Physician, (3) Beer, Correctional Sergeant, (4) Oliveira, Correctional Counselor, (5) Galviz,

16   Correctional Counselor.

17           In Claim I, Plaintiff alleges violation of the Eighth Amendment for deliberate indifference

18   to Plaintiff’s serious mental health and medical needs. In Claim II, Plaintiff alleges the

19   Defendants retaliated against Plaintiff in violation of Plaintiff’s First Amendment rights.

20           Plaintiff’s specific allegations are as follows: Plaintiff arrived from Kern Valley State
21   Prison on June 15, 2018 and had been on suicide watch. Plaintiff has a long history of serious

22   mental health problems. Mental Health personnel do not believe people who verbally express

23   depression or suicidal ideations. Plaintiff believes Mental Health staff do not care. He referred to

24   Exh. A-3 which is a partial diagnosis of Plaintiff’s conditions expressing his violent tendencies

25   and the need for involuntary medication. Plaintiff alleges he relives trauma due to a hurtful

26
27   1
       In his first amended complaint, Plaintiff spells Defendant Dr. Mims’ name without a double “mm.” In Plaintiff’s
     original complaint, Plaintiff spelled the Defendant’s name as Dr. “Mimms,” with a double “mm.” (ECF No. 1.) The
28   Court will accept the spelling in the first amended complaint and refer to the defendant as Dr. Mims.
                                                              2
 1   childhood, family issues, and job loss. Plaintiff alleges that staff had 10 days to transfer Plaintiff

 2   to the hospital or raise his level of mental health. A checklist had to be completed and a follow

 3   up plan developed. (EXF No. 17, Exh. A-4 p.3.) Dr. Mims used vindictiveness and bias for

 4   discharging an inmate from suicide watch on personal vendettas or beliefs.

 5           Plaintiff then alleges a “violent transfer” June 15, 2018 incident with custody where he

 6   was being moved and was injured in his right arm and he was denied waist restraints. He alleges

 7   that he was denied waist restraints by Mental Health.

 8           Dr. Mims was unprofessional, biased and hateful in her notes about Plaintiff’s mental

 9   disorder. Dr. Mims said Plaintiff is likely to die in prison before any opportunity for release and

10   she wished death upon Plaintiff. Dr. Kyle knew Plaintiff was being discharged while still being

11   suicidal. Dr. Kyle acted in unison with the deliberate indifference. Plaintiff that talks about his

12   underlying case involving his mental breakdown and the events of that case, which do not appear

13   to be relevant to Plaintiff’s allegations.

14           Plaintiff complains that Dr. Mims and Dr. Kyle do not review mental history and go back

15   to years prior to see when an inmate’s troubles started. This is negligence. They basically called

16   Plaintiff a fake and discharged Plaintiff from the crisis unit while being aware of his continued

17   suicidal ideations.

18           Plaintiff alleges Defendant Beer used unprofessional, unlawful, derogatory threats towards

19   Plaintiff on August 7, 2018. Defendant Beer made physical threats against Plaintiff and

20   threatened a beating. Plaintiff submitted on August 9, 2018 an emergency appeal of Defendant
21   Beer’s actions and threats. Plaintiff then alleges that Defendant Beer stopped or delayed the

22   responses to his 602s.

23           Plaintiff states that he will “remove” from the complaint Defendants Oliveira and Galviz.

24   (ECF No. 17 p.10 (“I’ll let the court please extract and remove the two defendants named above

25   [Oliveira and Galviz] from this complaint altogether.”)

26           Plaintiff alleges Dr. Mims came to his door for the first time and introduced herself and
27   asked Plaintiff if he would like to come out and speak. Plaintiff gave reasons for his refusals,

28   including his injury and not getting waist restraints. When Dr. Mims came back to talk to him,
                                                         3
 1   she told him she had called his prior prison he had just transferred from and the clinician there

 2   said Plaintiff was not coming out to talk there either. Plaintiff alleges that Dr. Mims asked

 3   Plaintiff to allow Dr. Mims to watch him masturbate so she could send him to an outside hospital.

 4   Plaintiff knew it was a set up so he would get a violation report for indecent exposure.

 5          Plaintiff attempted suicide on two occasions in April 2019 while at Corcoran. Plaintiff

 6   should not have been discharged from the mental health crisis unit because they were aware that

 7   Plaintiff was feeling suicidal. Plaintiff received a rules violation for a retaliatory cell extraction

 8   on April 12, 2019 as an adverse effect.

 9          On July 31, 2019, at CSP Sacramento, Plaintiff’s television, CD player and other property

10   were replaced do to John Doe unknown officer destroying and sealing plaintiff’s property on

11   April 12, 2019.

12           Plaintiff seeks as injunctive relief as follows: place a staff separation alert upon all

13   defendants disallowing Plaintiff to be near or around any of the defendants. Plaintiff also seeks

14   compensatory and punitive damages.

15          III.    Discussion

16          Plaintiff’s complaint is lengthy, disjointed, repetitive and difficult to understand.

17   Plaintiff’s complaint fails to state a cognizable claim.

18          A.      Federal Rule of Civil Procedure 8

19          Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain

20   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed
21   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

22   supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

23   omitted). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim to

24   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570,

25   127 S.Ct. at 1974). While factual allegations are accepted as true, legal conclusions are not. Id.;

26   see also Twombly, 550 U.S. at 556–557.
27          Plaintiff’s complaint is not short. It consists of 14 densely packed handwritten pages of

28   rambling and disjointed allegations. The amended complaint is less clear of the allegations
                                                         4
 1   Plaintiff contends violated his constitutional rights than was his original complaint. Plaintiff’s

 2   amended complaint is not a short statement of the facts which comprise his claims and fails to

 3   briefly and succinctly state what happened, when it happened and who was involved.

 4          B.      Linkage Requirement

 5          The Civil Rights Act under which this action was filed provides:

 6          Every person who, under color of [state law] ... subjects, or causes to be
            subjected, any citizen of the United States ... to the deprivation of any rights,
 7          privileges, or immunities secured by the Constitution ... shall be liable to the party
            injured in an action at law, suit in equity, or other proper proceeding for redress.
 8

 9
     42 U.S.C. § 1983. The statute plainly requires that there be an actual connection or link between
10
     the actions of the defendants and the deprivation alleged to have been suffered by Plaintiff. See
11
     Monell v. Dep't of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018, 56 L.Ed. 2d 611 (1978); Rizzo v.
12
     Goode, 423 U.S. 362, 96 S. Ct. 598, 46 L.Ed. 2d 561 (1976). The Ninth Circuit has held that “[a]
13
     person ‘subjects another to the deprivation of a constitutional right, within the meaning of section
14
     1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform
15
     an act which he is legally required to do that causes the deprivation of which complaint is made.”
16
     Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978).
17
                    Dismissal of Defendants Oliveira and Galviz
18
            Here, Plaintiff’s amended complaint states that he has “removed” Correctional Counselor
19
     Oliveira and Correctional Counselor Galviz from the allegations of any constitutional violation.
20
     The Court construes that Plaintiff intends to voluntarily dismiss Defendants Oliveira and Galviz.
21
     “[U]nder Rule 41(a)(1)(i), a plaintiff has an absolute right to voluntarily dismiss his action prior
22
     to service by the defendant of an answer or a motion for summary judgment.” Commercial Space
23
     Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999) (quotation and citation
24
     omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required, the
25
     parties are left as though no action had been brought, the defendant can’t complain, and the
26
     district court lacks jurisdiction to do anything about it.” Id. at 1078. In this case, no defendant
27
     has filed an answer or motion for summary judgment. Defendants Oliveira and Galviz will be
28
                                                        5
 1   dismiss by operation of law.

 2                   Other Defendants

 3           Plaintiff’s amended complaint continues to lump together the Defendants as a group

 4   (“staff” or “defendants”), making the Court unable to draw the connection between each

 5   Defendant’s actions or omissions and the alleged denial of Plaintiff’s constitutional rights.

 6   Plaintiff does not link who was involved in the violent transfer. Plaintiff had been advised in the

 7   Court’s previous screening that Plaintiff must link each individual Defendant to a specific act or

 8   omission that violated Plaintiff’s rights. Plaintiff’s allegations about Plaintiff attempted suicide

 9   on two occasions in April 2019 while at Corcoran do not link any defendant to any purported

10   constitutional violations. To the extent that Plaintiff alleges that the Defendants violated prison

11   policy, practice or procedure, a violation of prison policy, practice or procedure is not sufficient

12   to state a claim that Plaintiff’s constitutional rights were violated.

13           C.      Federal Rules of Civil Procedure 18 and 20

14           Plaintiff may not bring unrelated claims against unrelated parties in a single action. Fed.

15   R. Civ. P. 18(a), 20(a)(2); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011); George v. Smith,

16   507 F.3d 605, 607 (7th Cir. 2007). Plaintiff may bring a claim against multiple defendants so long

17   as (1) the claim arises out of the same transaction or occurrence, or series of transactions and

18   occurrences, and (2) there are commons questions of law or fact. Fed. R. Civ. P. 20(a)(2);

19   Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997). The “same transaction” requirement

20   refers to similarity in the factual background of a claim. Id. at 1349. Only if the defendants are
21   properly joined under Rule 20(a) will the Court review the other claims to determine if they may

22   be joined under Rule 18(a), which permits the joinder of multiple claims against the same party.

23           Plaintiff was previously cautioned that Plaintiff may not raise different claims against

24   different Defendants in a single action. Plaintiff may not, in a single case, assert a claim for a

25   “violent transfer” while simultaneously asserting an unrelated claim regarding deliberate

26   indifference to his suicidal ideation. Plaintiff may not bring allegations, regarding Plaintiff’s
27   attempted suicide on two occasions in April 2019 while at Corcoran, in a complaint regarding

28   incidents in June 2018. Unrelated claims involving multiple defendants belong in different suits.
                                                          6
 1          D.      Eighth Amendment

 2                  1. Deliberate Indifference to Medical Care

 3          A prisoner's claim of inadequate medical care constitutes cruel and unusual punishment in

 4   violation of the Eighth Amendment where the mistreatment rises to the level of “deliberate

 5   indifference to serious medical needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)

 6   (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for deliberate

 7   indifference requires Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that failure

 8   to treat a prisoner's condition could result in further significant injury or the ‘unnecessary and

 9   wanton infliction of pain,’” and (2) “the defendant's response to the need was deliberately

10   indifferent.” Jett, 439 F.3d at 1096.

11          A defendant does not act in a deliberately indifferent manner unless the defendant “knows

12   of and disregards an excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825,

13   837 (1994). “Deliberate indifference is a high legal standard,” Simmons v. Navajo Cty. Ariz., 609

14   F.3d 1011, 1019 (9th Cir. 2010); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), and is

15   shown where there was “a purposeful act or failure to respond to a prisoner's pain or possible

16   medical need” and the indifference caused harm. Jett, 439 F.3d at 1096. In applying this standard,

17   the Ninth Circuit has held that before it can be said that a prisoner's civil rights have been

18   abridged, “the indifference to his medical needs must be substantial. Mere ‘indifference,’

19   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter

20   Labs., 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105–06).
21          Mere differences of opinion between a prisoner and prison medical staff or between

22   medical professionals as to the proper course of treatment for a medical condition do not give rise

23   to a § 1983 claim. See Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330, 332 (9th

24   Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Franklin v. Oregon, 662 F.2d

25   1337, 1344 (9th Cir. 1981).

26                  Dr. Mims
27          Plaintiff fails to state a claim against Dr. Mims. The allegations in the first amended

28   complaint are more convoluted and unclear than in the original complaint. Plaintiff was
                                                         7
 1   previously advised that an amended complaint supersedes the original complaint and any

 2   amended complaint must be “complete in itself without reference to the prior or superseded

 3   pleading.” Lacy v. Maricopa Cnty, 693 F.3d 896, 927 (9th Cir. 2012). As best the Court can

 4   determine, Plaintiff alleges that Dr. Mims discharged Plaintiff from the crisis bed on June 28 even

 5   though Plaintiff said he was suicidal and Dr. Mims did not have any information about Plaintiff.

 6           Plaintiff may not allege contradictory allegations from his previous complaint. The

 7   allegations in the original complaint stated that non-Defendant Brandon discharged Plaintiff and

 8   that Dr. Mims had information about Plaintiff because Dr. Mims called Plaintiff’s prior institution

 9   and spoke to Plaintiff’s counselor. Harbridge v. Schwarzenegger, 2011 WL 6960830, at *8

10   (C.D.Cal. Aug.31, 2011) (collecting cases and explaining “[w]here allegations in an amended

11   complaint contradict those in a prior complaint, a district court need not accept the new alleged

12   facts as true ...”).

13           Plaintiff alleges that there was an apparent disagreement between Dr. Mims and Dr. Kyle

14   because Defendant Dr. Kyle said she cannot do anything about the discharge. However, a

15   difference of opinion among medical professionals does not amount to deliberate indifference to

16   serious medical needs. Toguchi, 391 F.3d at 1059–60. Further, Plaintiff has also failed to allege

17   any harm from release from the mental health crisis bed.

18           It appears that Plaintiff claims that Dr. Mims violated his rights by the statements she

19   included in her progress notes about Plaintiff. In Dr. Mims’ 6/27/18 Clinical Summary and Case

20   Formulation (ECF No. 17, Exh. A-5, p. 40), Dr. Mims wrote (in relevant part):
21
                 Patient continued to claim SI, has refused mh treatment during his 12 day stay
22        and can’t leave cell due to shoulder injury, won’t cuff up.
23
                  He has difficulties with staff and has several 115s resulting in SHU term and
24        current STRH placement. IP has a long history of threatening staff, assault on pOs,
          battery on inmates and fighting.
25
                   Plaintiff complkains[sic] that no one is helping him, yet, spent the last 12 days in
26
          his cell declining mh intervention and continued to say each day he was suicidal. Patient
27        appears to have secondary gain i.e. EOP, and looking to MHCB to change is LOC.

28                 The IP is likely to die in prison long before his opportunity for release in any
                                                         8
 1       form can be realized.
 2
            Plaintiff disagrees with Dr. Mims’ medical note and alleges that medical note shows bias
 3
     and misconduct. Plaintiff’s own disagreement with the doctors’ decisions cannot support a claim.
 4
     Toguchi, 391 F.3d at 1058. Plaintiff does not have a constitutional right to any particular opinion
 5
     of a medical expert as expressed in the contents of his medical records. Any constitutional right
 6
     is for deliberate indifference to his medical needs, not to challenge the opinion of the medical
 7
     professional. The existence and contents of this note does not plausibly state a cognizable claim
 8
     for deliberate indifference.
 9
                    Dr. Kyle
10
            Dr. Kyle got notified that Plaintiff was going to be discharged from the crisis unit, and Dr.
11
     Kyle later told Plaintiff that “many inmates get discharged while being suicidal, it’s not her
12
     decision, if the clinician discharged Plaintiff than she had her reasons.” The only allegation
13
     against Dr. Kyle is the allegation that Dr. Kyle knew Plaintiff was being discharged. There is no
14
     allegation that Dr. Kyle knew that Plaintiff was suicidal. As stated above, a difference of opinion
15
     among medical professionals does not amount to deliberate indifference to serious medical needs.
16
     Toguchi, 391 F.3d at 1059–60. Plaintiff also claims he told others of his suicidal ideation, but he
17
     does not say who he told, what action that person took or what happened to Plaintiff and how
18
     Plaintiff was injured.
19
                    2.        Conditions of Confinement
20
                    Sexual Misconduct
21
            Sexual harassment or abuse of an inmate by a corrections officer is a violation of the
22
     Eighth Amendment.” Wood v. Beauclair, 692 F.3d 1041, 1046 (9th Cir. 2012) (citations
23
     omitted). However, “not ‘every malevolent touch by a prison guard gives rise to a federal cause
24
     of action.’” Watison v. Carter, 668 F.3d 1108,1113 (9th Cir. 2012) (quoting Hudson v.
25
     McMillian, 503 U.S. 1, 9 (1992)) “In evaluating a prisoner's claim, courts consider whether the
26
     officials acted with a sufficiently culpable state of mind and if the alleged wrongdoing was
27
     objectively harmful enough to establish a constitutional violation.” Wood, 692 F.3d at 1046
28
                                                       9
 1   (internal quotation marks and alterations omitted). The court in Watison found no sexual

 2   harassment in violation of the Eighth Amendment where a plaintiff alleged a correctional officer

 3   entered the plaintiff's cell while the plaintiff was on the toilet, began to search the cell, ignored

 4   the plaintiff's request that he leave, rubbed his thigh against the plaintiff's thigh while sexually

 5   smiling, and left the cell laughing. Watison, 668 F.3d at 1112. Watison reasoned that the

 6   officer's “alleged wrongdoing was [not] objectively ‘harmful enough’ to establish a

 7   constitutional violation.” Id. at 1114 (internal quotation marks omitted); see Palmer v.

 8   O'Connor, No. 2:11–CV–2927–KJN (P), 2013 WL 1326207, at *4 (E.D. Cal. Mar. 29, 2013)

 9   (“Inmate sexual harassment claims that allege brief inappropriate touching by a correctional

10   official are generally found to be noncognizable, particularly if the alleged touching occurred

11   pursuant to an authorized search. ‘Even if plaintiff believed that there was a sexual aspect to the

12   search, more is needed.’”).

13           Even if the Court were to find plausible that Dr. Mims asked Plaintiff to masturbate, to

14   the extent that Plaintiff claims he was subject to verbal sexual misconduct by Defendant Dr.

15   Mims, Plaintiff fails to state an Eighth Amendment claim. “After incarceration, only the

16   unnecessary and wanton infliction of pain constitutes cruel and unusual punishment forbidden

17   by the Eighth Amendment.” Watison, 668 F.3d at 1112 (citing Jordan v. Gardner, 986 F.2d at

18   1521, 1525 (9th Cir. 1993) (en banc)). “The alleged pain may be physical or psychological.”

19   (Id.) Plaintiff has failed to allege facts to support severe psycholocial pain required to state an

20   Eighth Amendment claim.
21           E. Retaliation

22           Allegations of retaliation against a prisoner's First Amendment rights to speech or to

23   petition the government may support a 1983 claim. Rizzo v. Dawson, 778 F.2d 5527, 532 (9th

24   Cir. 1985); see also Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir. 1989); Pratt v.

25   Rowland, 65 F.3d 802, 807 (9th Cir. 1995). “Within the prison context, a viable claim of First

26   Amendment retaliation entails five basic elements: (1) An assertion that a state actor took some
27   adverse action against an inmate (2) because of (3) that prisoner's protected conduct, and that

28   such action (4) chilled the inmate's exercise of his First Amendment rights, and (5) the action did
                                                         10
 1   not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-

 2   68 (9th Cir. 2005); accord Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012); Brodheim

 3   v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009).

 4            An allegation of retaliation against a prisoner's First Amendment right to file a prison

 5   grievance is sufficient to support a claim under section 1983. Bruce v. Ylst, 351 F.3d 1283, 1288

 6   (9th Cir. 2003). The Court must “‘afford appropriate deference and flexibility’ to prison officials

 7   in the evaluation of proffered legitimate penological reasons for conduct alleged to be

 8   retaliatory.” Pratt, 65 F.3d at 807 (9th Cir. 1995) (quoting Sandin v. Conner, 515 U.S. 472, 482

 9   (1995)). The burden is on Plaintiff to demonstrate “that there were no legitimate correctional

10   purposes motivating the actions he complains of.” Pratt, 65 F.3d at 808.

11            As best the Court can determine, Plaintiff alleges he was retaliated against by being

12   discharged from the mental crisis bed. Plaintiff does not have a constitutional right to argue

13   with officers or mental health staff and therefore any “retaliation” by discharge from the mental

14   health crisis bed is not cognizable. In addition, Plaintiff does not state when his 602s were filed

15   and how and why Defendants knew of his 602 before he was discharged from mental crisis. In

16   fact, the exhibits attached to the amended complaint do not show that any 602 was submitted

17   before Plaintiff was released from mental crisis. Further, Plaintiff’s speculation that Defendant

18   Beer is interfering with Plaintiff’s 602 appeal responses is not sufficient to state a cognizable

19   claim.

20            F. Grievance Procedure
21            Plaintiff alleges that Defendant Beer violated his First Amendment rights by interfering

22   with the 602 responses. However, Plaintiff cannot pursue any claims against prison staff based

23   solely on the processing and review of his inmate appeals. Plaintiff does not have a

24   constitutionally protected right to have his appeals accepted or processed. Ramirez v. Galaza,

25   334 F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988). The

26   prison grievance procedure does not confer any substantive rights upon inmates and actions in
27   reviewing appeals cannot serve as a basis for liability under section 1983. Buckley v. Barlow,

28   997 F.2d 494, 495 (8th Cir. 1993); see also Wright v. Shannon, No. 1:05-cv-01485-LJO-YNP PC,
                                                        11
 1   2010 WL 445203, at *5 (E.D. Cal. Feb. 2, 2010) (plaintiff’s allegations that prison officials

 2   denied or ignored his inmate appeals failed to state a cognizable claim under the First

 3   Amendment). Denial or refusal to process a prison grievance is not a constitutional violation.

 4   Rushdan v. Gear, No. 1:16-cv-01017-BAM (PC), 2018 WL 2229259, at *6 (E.D. Cal. May 16,

 5   2018). Significantly, Plaintiff does not allege that Defendant Beer interfered with filing of the

 6   602 grievances, just that Beer interfered with Plaintiff’s receipt of responses to his grievances.

 7   Accordingly, Plaintiff fails to state a cognizable claim arising out of the screening or processing

 8   of his grievances or complaints.

 9            G. Verbal Threats

10            Plaintiff alleges Defendant Beer threatened Plaintiff. Mere verbal harassment or abuse

11   does not violate the Constitution and, thus, does not give rise to a claim for relief under 42

12   U.S.C. § 1983. Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987). In addition, threats

13   do not rise to the level of a constitutional violation. Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir.

14   1987).

15            H.     Injunctive Relief

16            In addition to compensatory damages, Plaintiff seeks injunctive relief. To recover for

17   injunctive relief, “[P]laintiff must show that he has sustained or is immediately in danger of

18   sustaining some direct injury as the result of the challenged official conduct and the injury or

19   threat of injury must be both real and immediate, not conjectural or hypothetical.” Jones v. City

20   of Los Angeles, 444 F.3d 1118, 1126 (9th Cir. 2006) (internal quotations and citations omitted).
21   “The key issue is whether the plaintiff is ‘likely to suffer future injury.’” Jones, 444 F.3d at

22   1126. Furthermore, any award of equitable relief is governed by the Prison Litigation Reform

23   Act, which provides in relevant part, “Prospective relief in any civil action with respect to

24   prison conditions shall extend no further than necessary to correct the violation of the Federal

25   right of a particular plaintiff or plaintiffs. The court shall not grant or approve any prospective

26   relief unless the court finds that such relief is narrowly drawn, extends no further than necessary
27   to correct the violation of the Federal right, and is the least intrusive means necessary to correct

28   the violation of the Federal right.” 18 U.S.C. § 3626(a)(1)(A).
                                                        12
 1           IV.       Conclusion and Order

 2           For the reasons stated, Plaintiff’s amended complaint fails to state a cognizable section

 3   1983 claim for relief. Despite being provided with the relevant pleading and legal standards,

 4   Plaintiff has been unable to cure the identified deficiencies and further leave to amend is not

 5   warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

 6           Accordingly, it is HEREBY ORDERED that:

 7           Based upon Plaintiff’s agreement to dismiss Defendants Oliveira and Galviz, Defendants

 8   Oliveira and Galviz are terminated from this action by operation of law. Fed. R. Civ. P.

 9   41(a)(1)(A)(i).

10           The Court HEREBY DIRECTS the Clerk of the Court to randomly assign a district judge

11   to this action.

12           Furthermore, IT IS HEREBY RECOMMENDED that this action be dismissed for failure

13   to state a cognizable section 1983 claim.

14           These Findings and Recommendation will be submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

16   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

17   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

18   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

19   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

20   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan,
21   923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
22

23       Dated:        September 11, 2019                     /s/ Barbara    A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       13
